Citation Nr: 0002536	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  95-14 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
status post medial meniscectomy with instability, from 
January 14, 1994, to November 16, 1997.
 
2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee, from January 14, 1994, to 
November 16, 1997.  

3.  Entitlement to a rating in excess of 30 percent for 
status post left total knee replacement with history of 
medial meniscectomy and instability, from February 1, 1999.

4.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee with limitation of 
motion, from February 1, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
February 1976 and from August 1977 to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which increased the rating for the veteran's 
service-connected osteoarthritis of the left knee and status 
post medial meniscectomy with instability from 10 percent to 
20 percent.

In June 1994, the veteran filed his Notice of Disagreement to 
that decision and the RO issued its Statement of the Case in 
August 1994.  The veteran perfected his appeal with filing of 
his substantive appeal and the case came to the Board for 
consideration.  After a review of the claims file, the Board 
REMANDED the case in November 1996 for further development in 
the form of obtaining any outstanding medical records and 
conducting a VA examination.  This development was completed 
as outlined in the REMAND. 

A February 1998 RO decision granted a separate 10 percent 
rating for the veteran's arthritis of the left knee with 
limitation of motion, effective from the date of receipt of 
the current increased rating claim.  During the pendency of 
this appeal, the veteran underwent a total left knee 
replacement.  A June 1998 RO rating decision granted a 
temporary total rating for the veteran's left knee 
disability, from November 17, 1997 through January 31, 1998, 
under the provisions of 38 C.F.R. § 4.29 and 4.30, based on 
hospitalization and convalescence, and to a 100 percent 
schedular rating, from February 1, 1998 through January 31, 
1999, under 38 C.F.R. § 4.71a, Diagnostic Code 5055, for 
prosthetic replacement of a knee joint, and a 30 percent 
rating thereafter.  In that decision, the veteran's separate 
10 percent evaluation for arthritis was deemed closed out in 
light of the prosthetic rating.  However, this "closing 
out" of the separate arthritis rating was deemed erroneous 
by rating decision of October 1998 and restored.  Thus the 
veteran's current disability ratings for his left knee 
disability are as follows: status post left total knee 
replacement with history of medial meniscectomy and 
instability, rated 30 percent under 38 C.F.R. § 4.71a, Codes 
5055, 5257; and traumatic arthritis of the left knee with 
limitation of motion, rated 10 percent under 38 C.F.R. 
§ 4.71a, Code 5010-5260.

In view of the foregoing procedural history, the issues are 
as styled on the first page of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected status post medial 
meniscectomy was not productive of more than moderate 
instability or subluxation, from January 14, 1994, to 
November 16, 1997.

2.  The veteran's service-connected arthritis of the left 
knee was not manifested by more than slight limitation of 
motion of the knee, from January 14, 1994, to November 16, 
1997.  

3.  The veteran's service-connected status post left total 
knee replacement with a history of traumatic arthritis with 
limitation of motion, and a history of a medial meniscectomy 
with instability, is productive of severe weakness in the 
affected extremity. 
CONCLUSION OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for status post medial meniscectomy with instability, 
from January 14, 1994, to November 16, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (1999).

2.  The schedular criteria for a rating in excess of 10 
percent for arthritis of the left knee, from January 14, 
1994, to November 16, 1997, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5260, 5261 (1999).

3.  The schedular criteria for a 60 percent rating for status 
post left total knee replacement with history of traumatic 
arthritis with limitation of motion, and a history of a 
medial meniscectomy with instability, from February 1, 1999, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 
5010-5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed above, the veteran is claiming entitlement to an 
increased rating for his left knee disorder.  Also, as 
explained above, as the veteran has undergone a total knee 
replacement during the pendency of this appeal, the Board 
must determine the correct degree of entitlement both before 
and after the total knee replacement surgery.  To that end, 
the Board will seek to describe and analyze the veteran's 
symptomatology during the relevant time periods below.  
However, the veteran's basic assertion has remained constant 
throughout: that his disability is more severely disabling 
than reflected by his evaluations at any given time.  

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issues on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1999).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under DeLuca v. Brown, 8 Vet. App. at 202, 
in addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

I. A Rating in Excess of 20 percent for Status Post Medial 
Meniscectomy with Instability, from January 14, 1994, to 
November 16, 1997

For this time period, the Board has considered 1994, 1996, 
and 1997 VA examination reports, a March 1995 VA 
hospitalization report, and VA outpatient treatment notes 
covering the period from April 1995 to March 1997.

The veteran underwent his first VA examination in conjunction 
with this claim in March 1994.  The examiner recorded that 
the veteran had undergone surgery on his left knee in 1981 or 
1982 and that he still reported constant pain, stiffness and 
swelling.  The examiner found the veteran unable to squat and 
that he was wearing a brace.  The examiner also noted range 
of motion at 0 to 90 degrees with discomfort and laxity of 
both collateral ligaments of the knee.

The veteran was hospitalized at a VA Medical Center in March 
1995 for surgical treatment of his uni-compartmental 
degenerative joint disease of the left medial knee.  Surgery 
was performed and the veteran was discharged a few days later 
for outpatient observation.  Outpatient treatment records 
from 1995 show that the veteran was seen on a monthly basis 
following surgery and that he was doing well.  In June his 
knee was nontender and x-rays revealed good results.  It was 
noted at that time that there was no instability and range of 
motion of the knee was from 0 to 80 degrees.  Similar results 
were reported in August.  By October, the veteran was 
ambulating well with a brace and undergoing physical therapy 
for his knee.  The veteran still complained of pain but 
reported it was better than before the surgery.  His left 
knee range of motion was to 95 degrees with pain on extreme 
flexion.  There was no instability, Lachman's or crepitus on 
the range of motion.  He was finally discharged from physical 
therapy in November 1995 when his functional status was 
deemed independent in all functional activities, he could 
independently ambulate with or without a cane wearing a knee 
brace for unlimited distances with rest periods as needed.  
The veteran had met his long-term goals for range of motion, 
manual muscle test and home exercise program and demonstrated 
significant reduction in pain.

In February 1996, the veteran complained again of persistent 
pain and intermittent swelling in his left knee.  The range 
of motion in his left knee was to 95 degrees with crepitus 
and pain.  There was minimal effusion and the surgical scar 
was well healed.  The veteran was diagnosed at that time with 
severe left knee tricompartmental osteoarthritis status post 
surgery.  Records from January 1997 show the veteran 
continued to have problems with his left knee and required a 
total knee replacement surgery but had to lose a significant 
amount of weight prior to that surgery.

Pursuant to the Board's November 1996 Remand, the veteran 
underwent another VA examination in July 1997.  He reported 
that he could not bend at the left knee due to pain and that 
the knee stayed swollen.  The veteran reported pain on both 
sides of the knee that was present upon standing and climbing 
and going down stairs.  The veteran wore a knee brace and had 
a cane.  The examiner noted swelling of the right and left 
knee with fluid in the left knee.  There was a 26-mm movable 
surgical scar extending from the midline and there was 
instability of the left knee of manual medial and lateral 
counterpressure.  Range of motion for the left knee was 
flexion to 100 degrees and extension to 1 degree.  X ray and 
MRI reports showed degenerative, post operative and 
posttraumatic changes.

The veteran's service-connected status post medial 
meniscectomy was rated 20 percent from January 14, 1994, to 
November 16, 1997.  This disability was rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, which provides for a 30 
percent evaluation with severe recurrent subluxation or 
lateral instability.  A 20 percent evaluation is warranted 
with moderate recurrent subluxation or lateral instability.  
A review of the relevant medical evidence fails to show more 
than moderate subluxation or instability during the period of 
time in question.  

While the evidence clearly shows the veteran to have 
instability, it has not been characterized as severe.  
Further, his physical therapist noted that with his brace, 
the veteran could walk unlimited distances with rest.  
Subluxation has not been reported.  Therefore, it is the 
decision of the Board that the veteran's left knee disability 
does not warrant a rating in excess of 20 percent from 
January 14, 1994, to November 16, 1997.

The veteran's service-connected arthritis of the left knee 
was rated 10 percent, from January 14, 1994, to November 16, 
1997, under 38 C.F.R. § 4.71a, Diagnostic Code 5010 for 
traumatic arthritis.  That code provides that traumatic 
arthritis, substantiated by x-ray findings, should be rated 
as degenerative arthritis.  Here there is clear radiographic 
evidence of arthritis of the left knee and service connection 
is already in effect for the arthritis.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  A 10 percent 
evaluation is provided for limitation of flexion of the leg 
to 45 degrees, and a 20 percent evaluation is provided for 
limitation of flexion to 30 degrees under Diagnostic Code 
5260.  Extension of the leg limited to 10 degrees warrants a 
10 percent evaluation, and extension of the leg limited to 15 
degrees warrants a 20 percent rating under Diagnostic Code 
5261.  

In reviewing the relevant medical evidence, the Board finds 
that the veteran's arthritis of the left knee was not 
manifested by more than slight limitation of motion, from 
January 14, 1994, to November 16, 1997.  In fact, under the 
applicable rating criteria, the minimal limitation of motion 
that was evident does not support a compensable rating under 
Code 5260 or 5261.  Since there was X-ray evidence of 
arthritis and some limitation of motion, the separate 10 
percent rating was appropriate.  38 C.F.R. § 4.71a, Code 
5003.  In fact, a claimant is entitled to a 10 percent 
evaluation for painful motion of a major joint, even when 
there is no limitation of motion, where arthritis in the 
joint is established by X- ray.  Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  However, the slight limitation of 
motion shown here falls far short of what is required for a 
rating in excess of 10 percent.  

Further, even considering the veteran's complaints of pain, 
there was no objective evidence of further limitation of 
function of the knee, including limitation of motion, due to 
pain, flare-ups of pain, or any other symptoms, to a degree 
that wound support a higher rating under the cited legal 
authority.  See 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5215; DeLuca, 8 Vet. App. at 206-207.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claims during the period from January 14, 
1994, to November 16, 1997, must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. A Rating in excess of 30 Percent for Status Post Left 
Total Knee Replacement, with a History of a Medial 
Meniscectomy with Instability, and a Rating in Excess of 
10 Percent for Traumatic Arthritis of the Left Knee, 
from February 1,1999

VA outpatient treatment records show that in October 1997, 
the veteran complained of bilateral knee pain, the left more 
than the right.  He also reported that the pain increased 
with ambulation and was not significantly relieved with 
medication.  He was diagnosed with degenerative joint 
disease.  X-rays revealed severe osteoarthritis and 
postoperative changes.

In November 1997, the veteran underwent a total knee 
replacement.  VA hospitalization records from that time show 
that the veteran underwent the knee  replacement and had a 
relatively uneventful post-operative course.  At discharge, 
the veteran's left knee was swollen with a noted decrease in 
swelling since admission to rehabilitation ward.  Surgical 
wounds were clear and dry without discharge.  There was no 
erythema and the veteran's condition was moderately stable 
with a good prognosis.  

VA examination in January 1999 assessed the symptomatology 
after the veteran's recuperation from the knee replacement 
surgery.  Examination revealed surgical scars to include an 
anteromedial scar and two lateral scars.  The left knee 
lacked extension by 5 degrees, flexion at 30 degrees.  He had 
mild effusion, mild mediolateral laxity and tenderness in the 
medial compartment along with extensive numbness along the 
anterolateral aspect.  He had significant edema of the left 
lower calf and ankle though there was significant atrophy of 
the left thigh.  He was diagnosed with status post total knee 
arthroplasty, left lower extremity with significant adhesive 
capsulitis, chronic synovitis of the left knee with residual 
instability, and significant edema of the left lower 
extremity with atrophy of the left thigh secondary to a left 
total knee arthroplasty.  X-rays taken in September 1998 
reveal osteophytes and loose bony mouse along the posterior 
aspect of the left knee.

The veteran's total knee replacement has been rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  That code provides that, for prosthetic 
replacement of the knee joint, a 100 percent evaluation shall 
be provided for a year following implantation of the knee 
joint.  After that year period, a 30 percent evaluation is 
warranted as the minimum rating.  A 60 percent evaluation is 
warranted where there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
Further, if there are intermediate degrees of residual 
weakness, pain or limitation of motion, the disability should 
be rated by analogy to diagnostic codes 5256, 5261 or 5262.

Following a review of the relevant medical evidence, the 
Board finds that the manifestations of the veteran's service-
connected status post left total knee replacement with a 
history of traumatic arthritis with limitation of motion, and 
a history of a medial meniscectomy with instability, more 
nearly approximates severe weakness in the affected extremity 
so as to support a 60 percent rating under Code 5055.  Since 
that diagnostic code includes the knee replacement and 
limitation of motion, and the knee has been replaced, a 
separate rating for arthritis of the knee is not appropriate.  
However, the result of this decision is that the overall 
current rating for the veteran's left knee disability, 40 
percent, is increased to 60 percent. 

The evidence here shows that the veteran has had mild 
effusion, mediolateral laxity and some tenderness in his 
medial compartment of the left knee.  There is no showing of 
ankylosis of the joint, even when factors such as weakness, 
fatigability, or incoordination are considered.  DeLuca, 8 
Vet. App. 202, 206.  However, it is obvious that the veteran 
continues to have significant postoperative problems with his 
knee, including gait disturbance, pain, and weakness.  He has 
significant edema of the left lower calf and ankle, 
significant atrophy of the left thigh, and residual 
instability.  It is the Board's judgment that the disability 
picture, at this time, more nearly approximates severe, 
within the meaning of Code 5055.  Accordingly, the rating for 
the veteran's left knee disability, rated as one disability, 
is increased to 60 percent, effective from February 1, 1999.


III. Conclusion

In conclusion, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
(1998) have been considered but the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1)(1998).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his service connected disorder has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  There is 
no medical opinion of record that states that the veteran is 
unable to work due to his knee disability.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 
ORDER

Entitlement to a rating in excess of 20 percent for status 
post medial meniscectomy with instability, from January 14, 
1994 November 16, 1997, is denied. 

Entitlement to a rating in excess of 10 percent for arthritis 
of the left knee, from January 14, 1994, to November 16, 
1997, is denied. 

Entitlement to a 60 percent rating for status post left total 
knee replacement with history of traumatic arthritis with 
limitation of motion, and a history of a medial meniscectomy 
with instability, from February 1, 1999, is granted, subject 
to the law and regulations governing the payment of VA 
compensation benefits. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

